Citation Nr: 1230977	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-32 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1961 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a Board hearing at the RO in March 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The issue was remanded for further development by the Board in July 2011 to afford the Veteran a new VA examination and nexus opinion that did not resort to speculation.  A review of the record indicates that the Board's directives were not substantially complied with as noted in the remand portion below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issue was remanded for further development by the Board in July 2011 to afford the Veteran a new VA examination and nexus opinion that did not resort to speculation.  The Veteran was afforded a VA examination in September 2011.  The examiner provided a negative VA nexus opinion noting, in part, that the Veteran's service medical records do not reveal documentation that the Veteran was seen by his primary care physician for his right knee while the Veteran was on active duty.  

During service, treatment records show that the Veteran reported pain in the right knee in January 1966.  The examiner described it as a trick knee with some crepitus.  The examiner diagnosed probable fragmented cartilage of the right knee.  January 1966 X-rays showed no soft tissue calcification or bony abnormality of the right knee.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board is not bound to accept medical opinions that are based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Therefore, as the examiner's opinion is based upon an inaccurate factual background, the Board must remand the issue for further examination and opinion.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination by to ascertain the nature and etiology of any current right knee disability.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should provide a diagnosis for any current right knee disability and clearly address the following:

As to any current right knee disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service.  The examiner should discuss the January 1966 complaints of knee pain, the finding that the right knee "catches" in certain positions as noted on the January 1969 separation report of medical examination, and the Veteran's testimony regarding a history of symptoms since service separation.

A complete rationale should be given for any opinion provided.  If the examiner notes that an opinion may not be provided without resorting to speculation, the examiner should provide a rationale for the inability to relate the diagnosis to service and should indicate the additional information that would assist the examiner in making the determination.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for a right knee disability may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


